UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 99-20003


                           EMILIO HERNANDEZ,

                                                Plaintiff-Appellant,

                                 VERSUS

         WARREN PETROLEUM COMPANY, Limited Partnership, et al.,

                                                      Defendants,

                           CHEVRON USA, INC.,

                                                 Defendant-Appellee.


             Appeal from the United States District Court
                   for the Southern District of Texas
                               (H-97-CV-4)


                            November 8, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

     The judgment of the district court is affirmed essentially for

the reasons stated in its October 20, 1998 Memorandum Opinion and

Order.

     AFFIRMED.




     1
      Circuit Judge of the Eighth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.